UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1814



RUTH C. ALEXANDER,

                                              Plaintiff - Appellant,

          versus


HEALTHSOUTH REHABILITATION CENTER INCORPORATED,

                                              Defendant - Appellee,

          and


PAT HISSON, Patient Care Director; SUSAN
TRANTHAM, Director of Personnel at Healthsouth
Rehabilitation Center Incorporated,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-981-4-22)


Submitted:   September 14, 1999           Decided:   October 5, 1999


Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John A. Gaines, Sr., Florence, South Carolina, for Appellant.
L. Traywick Duffie, Christina S. Meador, Kimmberly M. Bulkley,
HUNTON & WILLIAMS, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ruth C. Alexander appeals an order of the district court ac-

cepting the report and recommendation of the magistrate judge and

granting summary judgment to her former employer HealthSouth Reha-

bilitation Center, Inc., in Alexander’s suit alleging she was dis-

charged from employment because of her race, in violation of 42

U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e.   We have reviewed the record and considered the

arguments presented in the parties’ briefs and affirm the judgment

for the reasons stated by the district court and the magistrate

judge. See Alexander v. HealthSouth Rehabilitation Ctr., Inc., No.

CA-97-981-4-22 (D.S.C., May 6, 1998).   We grant Appellee’s motion

to waive oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED


                                2